317 F.3d 938
Richard PECAROVICH, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 00-55400.
United States Court of Appeals, Ninth Circuit.
Submitted December 7, 2001.*
Filed October 31, 2002.
Amended January 28, 2003.

Robert S. Gerstein, Santa Monica, California; Paul S. Sigelman, Beverly Hills, California, for the plaintiff-appellant.
Peter H. Klee, Seth M. Friedman, Luce, Forward, Hamilton & Scripps, San Diego, California, for the defendant-appellee.
Appeal from the United States District Court for the Central District of California; Audrey B. Collins, District Judge, Presiding. D.C. No. CV 99-02129-ABC.
Before: BROWNING, REINHARDT, and TALLMAN, Circuit Judges.

ORDER

1
Judge Browning votes to deny the Petition for Panel Rehearing and recommends denying the Petition for Rehearing En Banc. Judge Reinhardt votes to deny the Petition for Panel Rehearing and the Petition for Rehearing En Banc. Judge Tallman votes to grant the Petition for Panel Rehearing and the Petition for Rehearing En Banc.


2
The Petition for Panel Rehearing and the Petition for Rehearing En Banc are DENIED. Allstate's Request for Judicial Notice is GRANTED.


3
The opinion filed October 31, 2002 is amended. The amendment to the opinion is as follows:


4
Add the following footnote to the end of the first sentence of the last paragraph on page 13:



11
 In its Petition for Rehearing, Allstate argues for the first time that it is precluded from waiving the proof of loss requirement by a guideline in the FEMA Flood Insurance Manual allowing waivers only for claims under $7,500. We do not decide this issue here.



5
IT IS SO ORDERED.



Notes:


*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed. R.App. P. 34(a)(2)